


109 HR 5749 IH: Internet Stopping Adults Facilitating

U.S. House of Representatives
2006-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5749
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2006
			Mr. Foley (for
			 himself and Mr. Fitzpatrick of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to protect youth
		  from exploitation by adults using the Internet, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Stopping Adults Facilitating
			 the Exploitation of Today’s Youth Act (SAFETY) of
			 2006.
		2.Financial
			 facilitation of access to child pornography
			(a)OffenseChapter
			 95 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1960A.Financial
				facilitation of access to child pornographyWhoever knowingly conducts, or attempts or
				conspires to conduct, a financial transaction (as defined in section 1956(c))
				in or affecting interstate or foreign commerce, knowing that such transaction
				will facilitate access to, or the possession of, child pornography (as defined
				in section 2256) shall be fined under this title or imprisoned not more than 20
				years, or
				both.
					.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1960A. Financial facilitation of access to
				child
				pornography.
					
					.
			3.Child exploitation
			 enterprisesSection 2252A of
			 title 18, United States Code, is amended by adding at the end the
			 following:
			
				(g)Child
				exploitation enterprises
					(1)Whoever engages in
				a child exploitation enterprise shall be fined under this title and imprisoned
				for any term of years not less than 20 or for life.
					(2)
				A person engages in a child exploitation enterprise for the
				purposes of this section if the person violates section 1466A, 1470, or 1591,
				section 1201 if the victim is a minor, or chapter 110 or 117, as a part of a
				series of felony violations constituting three or more separate incidents and
				commits those offenses in concert with three or more other
				persons.
					.
		4.Increased
			 penalties for registered sex offenders
			(a)OffenseChapter 110 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					2260A.Increased
				penalties for registered sex offendersWhoever, being required by Federal or other
				law to register as a sex offender, commits a felony offense involving a minor
				under section 1201, 1466A, 1470, or 1591, or chapter 110 or 117 shall be fined
				under this title and imprisoned 10 years, or both, in addition to the
				imprisonment imposed for the offense under that provision. The sentence imposed
				under this section shall be consecutive to any sentence imposed for the offense
				under that
				provision.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 110
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
				
					
						2260A. Increased penalties for registered
				sex
				offenders.
					
					.
			5.Internet
			 facilitation of child pornography and exploitation of children
			(a)OffenseChapter
			 95 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1960B.Internet
				facilitation of child pornography and exploitation of children
						(a)OffenseWhoever, being an Internet content hosting
				provider or email service provider, knowingly engages in any conduct the
				provider knows or has reason to believe facilitates access to, or the
				possession of, child pornography (as defined in section 2256) shall be fined
				under this title or imprisoned not more than 10 years, or both.
						(b)DefinitionsAs
				used in this section—
							(1)the term
				Internet content hosting provider means a service that—
								(A)stores, through
				electromagnetic or other means, electronic data, including the content of web
				pages, electronic mail, documents, images, audio and video files, online
				discussion boards, and weblogs; and
								(B)makes such data
				available via the Internet
								(2)the term
				email service provider means a person that—
								(A)provides a
				service, using the Internet, for the transmission, receipt, storage, and
				retrieval, by registered users, of electronic mail messages; and
								(B)receives the
				content of, and recipient list for, electronic mail messages that it transmits,
				receives, or stores for the person or entity procuring such services.
								.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1960B. Internet facilitation of child
				pornography and exploitation of
				children.
					
					.
			6.Child pornography
			 reporting
			(a)Child
			 Pornography ReportingSection 227(b)(4) of the Victims of Child
			 Abuse Act of 1990 (42 U.S.C. 13032(b)(4)) is amended to read as follows:
				
					(4)Failure to
				report
						(A)Knowing
				failureA provider of electronic communication services or remote
				computing services described in paragraph (1) who knowingly fails to make a
				report under that paragraph shall be fined—
							(i)in
				the case of an initial failure to make a report, not more than $150,000;
				and
							(ii)in the case of
				any second or subsequent failure to make a report, not more than
				$300,000.
							(B)Negligent
				failureA provider of electronic communication services or remote
				computing services described in paragraph (1) who negligently fails to make a
				report under that paragraph shall be subject to a civil penalty of—
							(i)in
				the case of an initial failure to make a report, not more than $50,000;
				and
							(ii)in
				the case of any second or subsequent failure to make a report, not more than
				$100,000.
							(C)AuthorityFor
				the purposes of this paragraph, the Federal Communications Commission—
							(i)may levy civil
				penalties under subparagraph (B); and
							(ii)shall promulgate
				regulations, in consultation with the Attorney General, to—
								(I)effectuate the
				purposes of subparagraph (B); and
								(II)provide for
				appropriate administrative review of any civil penalties levied under that
				subparagraph.
								.
			7.Deception by
			 embedded words or images
			(a)In
			 generalChapter 110 of title 18, United States Code, is amended
			 by inserting after section 225B the following:
				
					2252C.Misleading
				words or digital images on the Internet
						(a)In
				GeneralWhoever knowingly embeds words or digital images into the
				source code of a website with the intent to deceive a person into viewing
				material constituting obscenity shall be fined under this title and imprisoned
				for not less than 2 years nor more than 10 years.
						(b)MinorsWhoever
				knowingly embeds words or digital images into the source code of a website with
				the intent to deceive a minor into viewing material harmful to minors on the
				Internet shall be fined under this title and imprisoned for not less than 5
				years nor more than 20 years.
						(c)ConstructionFor
				the purposes of this section, a word or digital image that clearly indicates
				the sexual content of the site, such as sex or
				porn, is not misleading.
						(d)DefinitionsAs used in this section—
							(1)the terms
				material that is harmful to minors and sex have
				the meaning given such terms in section 2252B; and
							(2)the term
				source code means the combination of text and other characters
				comprising the content, both viewable and nonviewable, of a web page, including
				any website publishing language, programming language, protocol or functional
				content, as well as any successor languages or
				protocols.
							.
			(b)Table of
			 sectionsThe table of sections for chapter 110 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 2252B the following:
				
					
						2252C. Misleading words or digital images
				on the
				Internet.
					
					.
			8.Requirement to
			 place warning marks on commercial websites containing sexually explicit
			 material
			(a)DefinitionsAs used in this section—
				(1)the term
			 Commission means the Federal Trade Commission;
				(2)the term
			 website means any collection of material placed in a computer
			 server-based file archive so that it is publicly accessible, over the Internet,
			 using hypertext transfer protocol or any successor protocol except that the
			 term does not include any collection of material where access to sexually
			 explicit material is restricted to a specific set of individuals through the
			 provision of a password or through another access restriction mechanism;
				(3)the term
			 sexually explicit material means any material that depicts
			 sexually explicit conduct (as that term is defined in subsection (2)(A) of
			 section 2256 of title 18, United States Code), unless the depiction constitutes
			 a small and insignificant part of the whole, the remainder of which is not
			 primarily devoted to sexual matters;
				(4)the term
			 Internet means the combination of computer facilities and
			 electromagnetic transmission media, and related equipment and software,
			 comprising the interconnected worldwide network of computer networks that
			 employ the Transmission Control Protocol/Internet Protocol or any successor
			 protocol to transmit information; and
				(5)the term
			 Internet access service—
					(A)means a service
			 that enables users to access content, information, electronic mail, or other
			 services offered over the Internet, and may also include access to proprietary
			 content, information, and other services as part of a package of services
			 offered to consumers; and
					(B)does not include
			 telecommunications services.
					(b)Labeling
			 RequirementExcept as provided in subsection (d), no person who
			 operates a website that is primarily operated for commercial purposes, in or
			 affecting interstate or foreign commerce, may knowingly, and with knowledge of
			 the character of the material, place on that website sexually explicit
			 material, and fail—
				(1)to include on each
			 page of the website that contains sexually explicit material, the marks and
			 notices prescribed by the Commission under subsection (c); or
				(2)to
			 ensure that the matter on the website that is initially viewable, absent any
			 further actions by the viewer, does not include any sexually explicit
			 material.
				(c)Prescription of
			 Marks and NoticesNot later than 90 days after the date of
			 enactment of this Act, the Commission shall, in consultation with the Attorney
			 General, establish by regulation clearly identifiable marks or notices to be
			 included in the code, if technologically feasible, or if not feasible on the
			 pages, of websites that contain sexually explicit material in order to inform
			 the viewer of that fact and to facilitate the filtering of such pages.
			(d)Inapplicability
			 to Carriers and Other Service ProvidersThis section shall not
			 apply to a person, to the extent that such person is—
				(1)a
			 telecommunications carrier engaged in the provision of a telecommunications
			 service;
				(2)a
			 person engaged in the business of providing an Internet access service;
			 or
				(3)similarly engaged
			 in the transmission, storage, retrieval, hosting, formatting, or translation
			 (or any combination thereof) of a communication made by another person, without
			 selection or alteration of the content of the communication, and such person’s
			 deletion of a particular communication or material made by another person in a
			 manner consistent with any applicable law or regulation shall not constitute
			 selection or alteration of the content of the communication.
				(e)PenaltiesWhoever
			 violates subsection (b) shall be fined under title 18, United States Code,
			 imprisoned not more than 15 years, or both.
			9.RICO
			 predicatesSection 1961(1) is
			 amended—
			(1)by inserting
			 1466A (relating to obscene visual representation of the abuse of
			 children), after sections 1461–1465 (relating to obscene
			 matter),;
			(2)by inserting
			 1960A (relating to financial facilitation of access to child
			 pornography), 1960B (relating to Internet facilitation of child pornography and
			 exploitation of children), after section 1958 (relating to use
			 of interstate commerce facilities in the commission of
			 murder-for-hire),; and
			(3)by inserting
			 2252A (relating to child pornography), 2260A (relating to increased
			 penalties for registered sex offenders), before sections
			 2312.
			10.Money laundering
			 predicateSection
			 1956(c)(7)(D) of title 18, United States Code, is amended—
			(1)by inserting
			 1466A (relating to obscene visual representation of the abuse of
			 children), before section 1708;
			(2)1960A (relating to financial
			 facilitation of access to child pornography), 1960B (relating to Internet
			 facilitation of child pornography and exploitation of children), before
			 section 2113; and
			(3)by inserting
			 2252A (relating to child pornography), 2260A (relating to increased
			 penalties for registered sex offenders), before section
			 2280.
			11.Masha’s
			 LawSection 2255 of title 18,
			 United States Code, is amended to read as follows:
			
				(a)Any person
				aggrieved by a violation of section 2241(c), 2242, 2251, 2251A, 2252, 2252A,
				2260, 2421, 2422, or 2423 may in a civil action obtain appropriate
				relief.
				(b)An action under
				this section is barred if the complaint is filed more than 10 years after the
				right of action
				accrues.
				.
		12.Increased
			 penalties for certain offensesSections 2252(b)(1) and 2252A(b)(1) of title
			 18, United States Code, are each amended—
			(1)by striking
			 5 years and inserting 10 years; and
			(2)by striking
			 20 years and inserting 30 years.
			13.Office on Sexual
			 Violence and Crimes Against Children
			(a)EstablishmentThere
			 is established within the Department of Justice, under the general authority of
			 the Attorney General, an Office on Sexual Violence and Crimes against Children
			 (hereinafter in this subtitle referred to as the Office).
			(b)DirectorThe
			 Office shall be headed by a Director who shall be appointed by the President.
			 The Director shall report to the Attorney General through the Assistant
			 Attorney General for the Office of Justice Programs and shall have final
			 authority for all grants, cooperative agreements, and contracts awarded by the
			 Office. The Director shall not engage in any employment other than that of
			 serving as the Director, nor shall the Director hold any office in, or act in
			 any capacity for, any organization, agency, or institution with which the
			 Office makes any contract or other arrangement.
			(c)Duties and
			 functionsThe Office is authorized to—
				(1)administer the
			 standards for sex offender registration and notification programs set forth in
			 this title;
				(2)administer grant
			 programs relating to sex offender registration and notification authorized by
			 this title and other grant programs authorized by this title as directed by the
			 Attorney General;
				(3)cooperate with and
			 provide technical assistance to States, units of local government, tribal
			 governments, and other public and private entities involved in activities
			 related to sex offender registration or notification or to other measures for
			 the protection of children or other members of the public from sexual abuse or
			 exploitation; and
				(4)perform such other
			 functions as the Attorney General may delegate.
				14.Additional
			 prosecutors for offenses relating to the sexual exploitation of
			 children
			(a)Additional
			 prosecutorsIn fiscal year
			 2007, the Attorney General shall, subject to the availability of appropriations
			 for such purpose, increase by not less than 200 the number of attorneys in the
			 United States Attorneys’ offices to prosecute offenses relating to the sexual
			 exploitation of children.
			(b)DefinitionFor purposes of this section, the term
			 offenses relating to the sexual exploitation of children shall
			 include any offense committed in violation of—
				(1)section 1201(g) of
			 title 18, United States Code;
				(2)chapter 71 of
			 title 18, United States Code, involving an obscene visual depiction of a minor,
			 or transfer of obscene materials to a minor;
				(3)section 1591 of
			 title 18, United States Code, involving a person who has not attained the age
			 of 18 years;
				(4)chapter 109A of title 18, United States
			 Code, involving a sexual act or sexual contact with a minor, or sexual abuse of
			 a minor;
				(5)chapter 110 of
			 title 18, United States Code; or
				(6)chapter 117 of
			 title 18, United States Code, involving coercion or enticement of a minor,
			 transportation of a minor, or transmittal of information about a minor.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Department of Justice for fiscal year 2007
			 such sums as may be necessary to carry out this section.
			15.Additional ICAC
			 Task Forces
			(a)Additional Task
			 ForcesIn fiscal year 2007,
			 the Administrator of the Office of Juvenile Justice and Delinquency Prevention
			 shall, subject to the availability of appropriations for such purpose, increase
			 by not less than 20 the number of Internet Crimes Against Children Task Forces
			 that are part of the Internet Crimes Against Children Task Force Program
			 authorized and funded under title IV of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5771 et seq.).
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator of the Office of Juvenile
			 Justice and Delinquency Prevention for fiscal year 2007 such sums as may be
			 necessary to carry out this section.
			16.Grants for child
			 sexual abuse prevention programs
			(a)In
			 generalThe Attorney General
			 shall, subject to the availability of appropriations, make grants to States,
			 units of local government, Indian tribes, and nonprofit organizations for
			 purposes of establishing and maintaining programs with respect to the
			 prevention of sexual offenses committed against minors.
			(b)Definition of
			 StateFor purposes of this section, the term State
			 means any State of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the
			 Northern Mariana Islands.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $10,000,000 for each of the fiscal years 2007 through
			 2011.
			17.Cybersecurity
			 forensic capabilitiesSection
			 816(b)(1) of the USA PATRIOT Act (28 U.S.C. 509 note) is amended by striking
			 $50,000,000 and inserting $70,000,000.
		
